Citation Nr: 0719350	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic ocular 
disorder to include glaucoma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the January 2007 Travel Board hearing, which was 
accompanied by a waiver of his right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current bilateral hearing loss and 
tinnitus are related to his military service.  

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed glaucoma is related to 
military service.  In addition, the medical evidence does not 
show that a pre-existing eye disorder was aggravated during 
the veteran's military service.    

  
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A chronic ocular disorder to include glaucoma was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in May 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits, described the type of evidence that 
would support the veteran's claims, and requested that the 
veteran send any evidence in his possession that pertained to 
his claims.  38 C.F.R. § 3.159 (b)(1) (2006).  The RO also 
explained to the veteran that he may lose money if he took 
more than one year to submit the requested information and 
evidence and his claim was granted because VA would not be 
able to pay him back to the date he filed his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).  The RO further 
explained to the veteran that VA would request all records 
held by Federal agencies to include his service medical 
records or other military records and make reasonable efforts 
to help him obtain private records or evidence necessary to 
support his claim.      

The Board notes that the May 2004 VCAA notice letter did not 
address the element of degree of disability.  Thus, the 
veteran was not informed of such element prior to the initial 
denial of his claim in September 2004.  Nonetheless, the 
notice defect constitutes harmless error in this case as the 
veteran was sent notification regarding how VA assigns 
disability ratings in March 2006 correspondence and was 
advised to send any information or evidence that concerned 
the level of his claimed disability or when it began.  
Subsequently, the veteran presented hearing testimony before 
the Board and submitted additional evidence in support of his 
claim in January 2007.  Thus, the record reflects that the 
veteran has been given ample opportunity to present argument 
and evidence in support of his claims.    
  
The Board further observes that the RO provided the veteran 
with a copy of the September 2004 rating decision, and the 
October 2005 Statement of the Case (SOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA audiological examination and medical nexus 
opinion in December 2003.  The RO also scheduled the veteran 
for the January 2007 Board hearing and the June 2006 Decision 
Review Officer (DRO) hearing; however, the record reflects 
that the veteran failed to appear for the June 2006 DRO 
hearing and offered no explanation for his absence.  Thus, 
the veteran's request for a DRO hearing is considered 
withdrawn.  Furthermore, the veteran's service medical 
records, DD Form 214, and Kaiser Permanente treatment records 
dated from June 1979 to March 1987 are of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  




II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id. 

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2006).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.
   
Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed hearing 
loss or eye disorder or render a competent medical opinion 
regarding their causes.  Thus, competent medical evidence 
showing that those disorders are related to service is 
required.  

Bilateral Hearing Loss and Tinnitus

The veteran contends that his current bilateral hearing loss 
and tinnitus are related to acoustic trauma caused by 
exposure to jet noise while serving as an airplane mechanic 
in the Navy.  The veteran also asserts that his current 
hearing problems are related to his exposure to a bomb 
explosion while serving aboard the U.S.S. Oriskany.  

The medical evidence of record clearly shows that the veteran 
currently suffers from bilateral hearing loss and tinnitus.  
Indeed, the December 2003 VA audiologist diagnosed the 
veteran with symmetric mild to moderately severe 
sensorineural hearing loss with good word recognition and 
constant tinnitus.  The veteran's private treatment records 
also contain references to hearing loss and ringing of the 
ears.  Furthermore, the Board notes that the veteran 
currently has a bilateral hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2006).  Indeed, the veteran 
exhibited pure tone thresholds of 30 dB at 500 Hertz (Hz), 35 
dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 70 dB 
at 4000 Hz for the right ear and 30 dB at 500 Hz, 35 dB at 
1000 Hz, 45 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 
4000 Hz for the left ear with speech recognition scores of 92 
percent bilaterally at the December 2003 VA audiological 
examination.  Thus, it is clear that the veteran's hearing 
loss in both ears meets the definition of impaired hearing 
under 38 C.F.R. § 3.385.  

In regard to service, the veteran's service medical records 
are absent of any references to hearing problems.  His DD 
Form 214, however, notes a military occupational specialty of 
airplane mechanic.  Thus, it is likely that the veteran was 
exposed to jet noise during his naval service.  

The Board notes, however, that the evidence does not also 
support the veteran's contention that he was exposed to the 
bomb blast that occurred on March 6, 1953, which is described 
in the CVG-12 Action Report for the U.S.S. Oriskany (CVA-34) 
submitted by the veteran at the January 2007 Board hearing.  
It is noted that the Administrative Remarks show that the 
veteran was authorized to wear the Korean Service Medal by 
virtue of having served one day or more on permanent duty 
from February 20, 1953 to April 22, 1953 while attached to 
VF-122 on board the U.S.S. Oriskany.  It is also observed 
that the DD Form 214 reveals that the veteran was assigned to 
the VF-122 and is receipt of the Korean Service Medal.  
Nevertheless, the service personnel record that accompanied 
such evidence indicates that the veteran was not assigned to 
the VF-122 until March 31, 1953, which was weeks after the 
blast.  

The Board further notes that the medical evidence of record 
does not show that the veteran's current bilateral hearing 
loss and tinnitus are related to his military service to 
include as due to acoustic trauma sustained during that time.  
While the December 2003 VA audiologist's opinion did express 
some ambiguity, it is clear that the essence of her opinion 
is that the veteran's hearing loss and tinnitus were more 
likely related to his career as a carpenter after service.  
It is also noted that a VA physician specializing in internal 
medicine recommended that the veteran submit a claim for his 
hearing problems in September 2003 based on the history of 
military noise exposure provided by the veteran at that time; 
however, the physician did not specifically offer an opinion 
regarding the etiology of the veteran's hearing problems.  
Furthermore, the record reflects that the first documentation 
of hearing problems is not shown until June 1979, 
approximately 25 years after the veteran's separation from 
service.  The Board particularly notes that the June 1979 
private treatment record reveals that the veteran reported 
that he worked in a noisy environment as a construction 
worker and made no mention of his military service when 
seeking treatment for his hearing loss and tinnitus at that 
time.  As the veteran has offered inconsistent accounts of 
when his hearing problems began (i.e., he wrote that his 
hearing problems began in the 1970's in the October 2004 
statement but indicated that he developed a ringing in his 
ears during service in his earlier November 2003 statement), 
the Board affords the December 2003 VA audiologist's opinion 
regarding the cause of the veteran's hearing problems (to 
include tinnitus) more probative value as the audiologist has 
specialized expertise and training with respect to hearing-
related problems and her opinion is more consistent with the 
medical evidence of record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims.  As the medical evidence does not link the veteran's 
bilateral hearing loss and tinnitus to his military service 
to include any acoustic trauma sustained during that time, 
service connection for the veteran's bilateral hearing loss 
and tinnitus is not warranted on a direct basis.  The Board 
additionally notes that presumptive service connection is not 
warranted for the veteran's sensorineural hearing loss as it 
is not shown to have manifested to a compensable degree 
within one year of discharge, as explained above.    

Chronic Ocular Disorder to include Glaucoma

The veteran contends that his current eye disorder to include 
glaucoma was related to eye problems he experienced during 
his military service.  In his November 2003 written 
statement, the veteran wrote that he first noticed 
sensitivity to bright sunlight while stationed at Alameda Air 
Base and was prescribed sunglasses at that time.  He 
additionally reported that he had a slight eye infection that 
was painful while in the Philippines that lasted for a few 
hours.  He further related that his eye problems continued to 
recur throughout his naval service and the infections slowly 
increased in severity and duration after leaving service.  

The medical evidence of record shows that the veteran 
currently suffers from an eye disorder.  Specifically, the 
veteran's September 2003 VA treatment record includes a 
diagnosis of glaucoma.  No other currently diagnosed eye 
disorder is apparent.  

The Board notes, however, that there is no medical evidence 
of record showing a nexus relationship between the veteran's 
current glaucoma and his military service.  The service 
medical records note that the veteran entered service in 
December 1950 with defective vision.  At that time, it was 
also noted that the veteran had worn glasses for five years 
and had bilateral coloboma.  However, the records are absent 
of any references to any eye problems to include an infection 
during military service.  The October 1954 separation 
examination report notes that the veteran's corrected visual 
acuity was 20/20 for both eyes; there is no notation 
regarding any eye problems to include glaucoma.  In addition, 
the first reference to eye problems contained in the record 
is dated September 2003, approximately 49 years after 
discharge.  Furthermore, there is no medical opinion evidence 
linking the veteran's current eye disorder to include 
glaucoma to his military service.  Indeed, the veteran 
reported in the November 2003 statement that his treating 
physician had attributed his eye disorder to a herpes type 
virus or a germ similar to what causes a cold sore.  The 
veteran did not indicate that he had related his current eye 
disorder to service. 

While the Board recognizes that the veteran would be entitled 
to service connection for his pre-existing eye disorder 
(i.e., bilateral colobama and defective vision) if it was 
aggravated by military service, the service medical records 
show that the veteran's corrected visual acuity for both eyes 
was within normal limits at both entrance to and separation 
from service.  Service medical records are also absent of any 
complaints of eye infections or eye-related problems during 
that time.  In the absence of evidence tending to show that 
the veteran's vision and/or bilateral colobama underwent an 
increase in severity, it necessarily follows that the 
veteran's pre-existing eye disorders were not aggravated 
during military service.  

Based on the foregoing, the Board finds that preponderance of 
the evidence weighs against the claim and service connection 
for a chronic ocular disorder to include glaucoma is not 
warranted.  
 

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a chronic ocular 
disorder to include glaucoma is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


